       EXHIBIT 4
March 1, 2021 Email Exchange
 Between Colonel Esterheyse
    and Advocate Burke




 Case 3:21-mj-04149 Document 6-4 Filed 07/30/21 Page 1 of 4 PageID #: 99
Henry Leventis

Sent:                                Friday, July 30, 2021 6:41 AM
Subject:                             UK MLA Request


---------- Forwarded message ---------
From: Esterhuyse WA - Colonel <EsterhuyseWA@saps.gov.za>
Date: Mon, 1 Mar 2021 at 07:51
Subject: UK MLA Request
To: Christopher CL. Burke <CBurke@npa.gov.za>
Cc: ric@ .org <ric@ .org>


Good day Adv. Burke



Mr. Spangi was contacted and he is prepared to assist.

He is still residing in Plettenberg Bay.

He can be contacted at cell 071             , email ric@   .org or his secretary Kim at 072   .

Regards




Colonel WA Esterhuyse

Commercial Crime, Cape Town

Directorate for Priority Crime Investigation

Commercial Crime

WESTERN CAPE

Tel : 021-918 3611

Mobile : 082 463 9795

e-mail : esterhuysewa@saps.gov.za




                                                               1
             Case 3:21-mj-04149 Document 6-4 Filed 07/30/21 Page 2 of 4 PageID #: 100
From: Christopher CL. Burke [mailto:CBurke@npa.gov.za]
Sent: 01 March 2021 11:41
To: Esterhuyse WA - Colonel
Subject: UK MLA Request



Beste Kol



Is daar enige vordering hier en kon u al my instruksies voltooi?



Groete

Christopher Burke




Christopher Burke

State Advocate

Director of Public Prosecutions Cape Town

National Prosecuting Authority

Tel: 021 487 7342

Cel: 073 155 8049




                                                             2
            Case 3:21-mj-04149 Document 6-4 Filed 07/30/21 Page 3 of 4 PageID #: 101
Confidentiality and Disclaimer

This e-mail transmission, including the attachments (hereinafter collectively referred to as this e-mail) contains information
that is confidential and subject to legal privilege intended only for use by the individual or entity to which it is originally
addressed. Access by anyone else is unauthorised. If you are not the intended recipient or a person responsible for delivering
this e-mail to the intended recipient, be advised that you have received this e-mail in error and you must delete this e-mail in
its entirety immediately. Any unauthorised disclosure, dissemination, reliance, use, interception, alteration, tampering or any
other form of corruption of this e-mail or any part hereof is strictly forbidden. E-mails cannot be guaranteed to be secure or
free of errors or viruses. As such, NPA advise you to carry out your own virus checks, as neither NPA nor the sender accept any
liability whatsoever, arising from this e-mail or for any consequence of its use or storage. No stated, tacit or implied view,
opinion, advice or position of the sender necessarily represents that of the NPA. If verification of this e-mail is required, please
request a hard-copy version on an official letterhead of the NPA. Copyright in this e-mail is and remains vested in the NPA
and/or in the sender. NPA fully reserves the right, without notice, to monitor outgoing and incoming e-mail and other
transmissions or communications on, in, through or by means of its e-mail and telecommunications systems.

The National Prosecuting Authority of South Africa


This e-mail and any attachments thereto are strictly confidential and are intended solely for the use of the addressee.
Should you not be the intended addressee, please delete this e-mail message immediately. While care is taken in
preparing this document, no representation, warranty or undertaking (expressly or implied) is given and no
responsibility nor liability is accepted by the SAPS as to the accuracy of the information contained herein, that the email
is free of viruses, or for any damages that may occur from receiving or opening this email.




                                                                 3
             Case 3:21-mj-04149 Document 6-4 Filed 07/30/21 Page 4 of 4 PageID #: 102
